Scott, Judge,
delivered the opinion of the court.
The principal question in this case is whether the certified copy of the record of the association of persons, for the purpose of establishing the Bank of Belleville in the state of Illinois, under the general banking law of that state passed on *318the 15th February, 1851, was properly admitted in evidence. The copy, besides an authentication under the laws of the United States, was sworn to be a true one taken from the record in Illinois. The law required the certificate of association to be recorded in the office of the recorder of the county where any office of such association should be established, and a copy of such certificate was made evidence for or against whom any such evidence may be necessary.
Admitting that the certificate was not so authenticated under the laws of the United States as to be read in evidence, yet it is well settled that the mode of authenticating the laws and records of the different states prescribed by the laws of the United States in pursuance to the federal constitution, so as to make them evidence in the courts of the different states, is not exclusive ; that is, the laws of Congress did not intend to exclude the common law methods of proving such documents. (Kean v. Rice, 12 Serg. & Raw. 203 ; Cowen & Hill’s notes, 1125.) A foreign judgment may be proved by a sworn copy. (Church v. Hubbart, 2 Cranch, 187 ; 6 Wend. 475.) If a foreign judgment may be proved by a sworn copy, no reason is seen why any other foreign records may not be proved in the same manner. The law of Illinois required the certificate of association to be recorded; in fact made it a record and a copy of that record evidence. There is nothing in our laws which opposes the introduction of such evidence. If the record had been authenticated in pursuance to the laws of the United States, it is not denied but that it might have been read; it being then a record which might have been so authenticated as to be read under the laws of the United States, it was such a record as might have been proved according to the course of the common law, and being so proved it was admissible in evidence. The certificate was proved to be a sworn copy of the record, and the record being in itself full and primary evidence, there is no weight in the objection that the copy used as evidence was not a copy of the original. Indeed it is not seen on what ground the copy would have been primary evidence, had it *319been proved to have been a copy merely of the original, the original being a private instrument.
The evidence in the case clearly establishes the consideration of the note sued on. The defendant might at any time have had a certificate of the stock subscribed for, had he applied for it. The note was given in payment of a subscription for stock.
Judgment affirmed;
the other judges concur.